UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-6010


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL F. MATTHEWS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:07-cr-00226-REP-1)


Submitted:   March 17, 2015                 Decided:   March 20, 2015


Before WILKINSON and KING, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael F. Matthews, Appellant Pro Se. Peter Sinclair Duffey,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael   F.    Matthews     appeals   the   district      court’s    order

denying his motion for a reduction of sentence pursuant to 18

U.S.C. § 3582(c)(2) (2012).              We have reviewed the record and

find   no   reversible       error.      Accordingly,     we    affirm   for    the

reasons     stated    by     the   district   court.       United      States    v.

Matthews, No. 3:07–cr–00226–REP–1 (E.D. Va. Dec. 8, 2014).                       We

dispense     with     oral    argument    because   the        facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                         AFFIRMED




                                         2